 Boathouse Host, Inc. and Culinary Workers & Bar-tenders Union, Local 814. Case 31-CA-8855October 17, 1979DECISION AND ORDERBY MEMBERS PENEI.LO MURPHY, ANI) TRUESDAIEUpon a charge filed on March 23, 1979, by Culi-nary Workers & Bartenders Union, Local 814, hereincalled the Union, and duly served on BoathouseHost, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 31. issued a com-plaint on April 30, 1979, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on January 22. 1979,following a Board election in Case 31 RD 546, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about March 8, 1979, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnMay 21, 1979, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On August 13, 1979, counsel for the General Coun-sel filed directly with the Board a motion entitled"Motion To Transfer Case To and Continue Proceed-ings Before the Board and For Summary Judgment,"with exhibits attached. Subsequently, on August 16,1979, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. No response to theNotice To Show Cause has been filed.I Official notice is taken of the record in the representation proceeding.Case 31-RD 546, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967)., enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969); Intertvpe Co. v. Penello, 269 F.Supp. 573 (D.C.Va. 1967),Follett Corp., 164 NLRB 3 (1967). enfd. 397 F.2d 91 (7th Cir. 1968); Sec. 9(d)of the NLRA, as amended.BOATHOUSE HOST. INC.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent admitsmost of the operative factual allegations of the com-plaint but denies that it is engaged in commerce asdefined by the complaint, and denies the appropriate-ness of the unit based on employee turnover in theunit classifications since the election. Respondent alsooffers as an affirmative defense in support of its re-fusal to bargain the assertion that the high rate ofturnover among unit employees since the election hascaused the Union to lose the support of a majority ofthe unit employees, and that since the Union is nolonger the majority representative Respondent hasbeen relieved of its duty to bargain. Respondent hasoffered to submit evidence in support of its argument.The General Counsel contends that it is well estab-lished that, absent special circumstances, a union en-joys an irrebuttable presumption of majority statusfor I year from the date of certification (here January22, 1979); and, since Respondent's refusal to bargainoccurred during the certification year, the presump-tion is clearly applicable. The General Counsel fur-ther argues that Respondent admitted both that itwas engaged in commerce and the appropriateness ofthe unit in the underlying representation case pro-ceeding. Consequently, the General Counsel contendsthat Respondent violated the Act by refusing to com-ply with its duty to bargain with the Union during thecertification year, and that Respondent is improperlyseeking to relitigate issues which were raised and de-cided or which could have been raised and decided inthe representation case. We agree with the GeneralCounsel.Review of the record herein, including that in theunderlying representation proceeding (Case 31-RC-546), shows that the election was held on November16, 1978, pursuant to a Stipulation For CertificationUpon Consent Election approved by the RegionalDirector for Region 31 on October 27, 1978, and re-sulted in a vote of eight for, and seven against, theUnion.2There were no challenged ballots. Respon-2 While Respondent denied the complaint allegation that it was an em-ployer subject to the Board's jurisdiction, we note that Respondent stipu-lated to the Board's jurisdiction in the underlying representation proceedingbased on the same jurisdictional data as alleged in the complaint herein.Consequently, and as set forth hereinafter in the section entitled "Conclu-sions of Law." we find that Respondent is an employer engaged in commercewithin the meaning of Sec. 2(6) and (7) of the Act. Further. we note Respon-dent's stipulation to the appropriateness of the unit in the representation case(Coninued)246 NLRB No. II145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent thereafter filed timely objections to conduct af-fecting the results of the election. On December 18,1978, the Regional Director issued a Report on Ob-jections recommending that the Employer's objec-tions be overruled and that the Union be certified ascollective-bargaining representative of the employeesin the bargaining unit found appropriate.No exceptions to the Regional Director's reportwere filed. Thereafter, on January 22, 1979, the Boardissued a Decision and Certification of Representativeadopting the recommendations contained in the Re-gional Director's Report on Objections.In its answer to the complaint, Respondent assertsthat (1) considering voluntary employee turnoversince the election the Union has lost the support ofthe majority of the employees; (2) the Union is there-fore not the collective-bargaining representative of amajority of Respondent's employees; and (3) it there-fore did not violate Section 8(a)(5) of the Act by re-fusing to bargain with the Union. Respondent furtherargues that it should not be allowed to present evi-dence to support its contention that the Union nolonger enjoys majority support.It is well settled, as argued by the General Counsel,that absent special circumstances when a union is cer-tified as collective-bargaining representative, thatunion enjoys an irrebuttable presumption of continu-ing majority support for I year from the date of certi-fication.3Further, as this Board has also previouslyindicated, employee turnover is in any event not afactor in establishing loss of majority status.4Accord-ingly, we reject Respondent's defense based on em-ployee turnover.It is further well settled that in the absence of new-ly discovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have been liti-gated in a prior representation proceeding.5The issues raised by Respondent in this proceedingare either without merit or were or could have beenlitigated in the prior representation proceeding, andRespondent does not offer to adduce at a hearing anynewly discovered or previously unavailable evidence,nor does it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborand we reject its argument that the unit is no longer appropriate due toemployee turnover. See below for the effect of employee turnover here on thebargaining obligation.Raq Brooks v. N L.R.B. 348 U.S. 96 (1954).4 Dynamic Machine Co.. 221 NLRB 1140 (1975).5See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146. 162 (19411Rules and Regulations of the Board, Secs. 102.67(1') and 102.69(c).practice proceeding. Accordingly, we grant the Mo-tion for Summary Judgment.On the basis of the entire record, the Board makesthe following:IFINI)IN(S OF FA(I1. 1111. BUSINESS () RISP()NI)IN IRespondent is, and has been at all times materialherein, a California corporation. with an office andprincipal place of business located in Santa Monica,California, where it is engaged in the business of op-erating a bar and restaurant. Respondent, during thecourse and conduct of its business, annually pur-chases and receives goods or services valued in excessof $2,000 directly from suppliers located outside theState of California. Further, Respondent, in thecourse and conduct of its business operations, annu-ally' derives gross revenues in excess of $500,000.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. IhF ILABOR OR(iANIZATION INVO()I.VEDThe complaint alleges, Respondent admits, and wefind that Culinary Workers & Bartenders Union. Lo-cal 814, is a labor organization within the meaning ofSection 2(5) of the Act.III. 111F UNFAIR L.ABOR PRACTIC(ESA. The Repre.sentation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All waitresses, bartenders, cooks, busboys, anddishwashers, excluding all other employees, in-cluding clerical employees, confidential employ-ees, guards and supervisors as defined in the Actas amended.2. The certificationOn November 16, 1978, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the RegionalDirector for Region 31, designated the Union as their146 BOATHOIt:S HOST. IN(C.representative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on January 22. 1979. and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Re.spondtent ' RelisaCommencing on or about March 8, 1979. and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutMarch 8, 1979, and continuing at all times thereafterto date, Respondent has refused, and continues to re-fuse, to recognize and bargain with the LUnion as theexclusive representative for collective bargaining of'all employees in said unit.Accordingly, we find that Respondent has, sinceMarch 8. 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of' the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of' theAct.IV. TtIF IFFI ()I OF IIE UNFAIR I.ABOR PRA('II('tSUPON ('O()MMER(EThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate.and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.v. TIE RMFI)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See ,tMar-Jac Poullrn Company, Inc., 136 NLRB785 (1962): Commerce (Cormpam d/h/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817 (1964): BurnettConstruction Company, 149 NLRB 1419, 1421 (1964).enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CON('I.t'SIONS ()I LAWVI. Boathouse Host, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of' the Act.2. Culinary Workers & Bartenders Union. Local814, is a labor organization within the meaning ofSection 2(5) of the Act.3. All waitresses, bartenders, cooks, busboys. anddishwashers, excluding all other employees includingclerical employees, confidential employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4. Since January 22, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about March 8, 1979. and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)( 1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended. the National Labor Rela-tions Board hereby orders that the Respondent, Boat-house Host, Inc.. of Santa Monica. California. its offi-cers. agents, successors, and assigns. shall:147 DECISIONS OIF NATIONAL LABOR RELATIONS BOARD1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Culinary Workers & Bar-tenders Union, Local 814, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All waitresses, bartenders, cooks, busboys, anddishwashers, excluding all other employees in-cluding clerical employees, confidential employ-ees, guards and supervisors as defined in the Actas amended.(b) In any like or related manner interfering with.restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its restaurant at Santa Monica, Califor-nia, copies of the attached notice marked "Appen-dix."6Copies of said notice, on forms provided by theRegional Director for Region 31, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-6In the event that this Order is enforced by a Judgment ofa United StatesCourt of Appeals, the words in the notice reading "Posted by Order of' theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENI)IXNo I I(: To EMPI.OYIISP(osI El) BY ORDER 1() 1 HENA I IONAI. LABOR RLAII()ONS BOARDAn Agency of the United States GovernmentWE wit.i. NOTr refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Culi-nary Workers & Bartenders Union, Local 814, asthe exclusive representative of the employees inthe bargaining unit described below.W W. NOI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.Wt Wi.., upon request, bargain with theabove-named Union, as the exclusive representa-tive of' all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, ift' an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All waitresses, bartenders, cooks, busboys, anddishwashers employed at our restaurant lo-cated at 301 Santa Monica Pier, Santa Mon-ica, California; excluding all other employeesincluding clerical employees, confidential em-ployees. guards and supervisors as defined inthe Act as amended.BOAIHOUsE Hosi., IN(C.148